Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to original filing of 11/27/2019 and preliminary amendments of 04/18/2019 and examiner initiated interview of 03/05/2021.  Claims 1, 3-11, 11 and 14 have been amended.  Claims 12 and 13 have been cancelled.  Claims 1-1 and 14 are pending and have been considered below.

Status of Claims
The following claims have been amended and or cancelled via preliminary amendments filed 0n 03/08/2021. 
 Claims 1, 3, 6-11 and 14 have been amended. Claims 2 and 4 have been cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/18/2019 and 03/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3, 5-11 and 14 are allowed. 
Examiner's Statement of Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 1, 11 and 14:
The Genestier et al U.S. 9,692754 B2 is directed toward ensuring the security of a data transmission by verifying an identity of a user, comprising: a prior step of enrolling a terminal of the user, comprising: an association of an authentic identity data item of the user and a data item of a terminal available to the user and communicating via a network, the association being stored with data for contacting the terminal via the network, and a determination of an identity derived from at least said information, stored in the memory of the terminal, in correspondence with a data item specific to the user, for the purposes of a later strong authentication based on both the data item specific to the user and on the derived identity, as well as a current step of verifying the user identity.
Virieux US 2015/0039728  A1 teaches a method to retrieve personal customer data of a customer for delivering online service to said customer, with the steps:--a service supplier (3) initiates the sending of a network identifier (51) of a mobile node (5), used to communicate with the online service supplier (3) and bound to the customer by a mobile network operator (7), to an application programming interface (API) platform (9) with a request to manage the customer data,--the API platform (9) identifies the mobile network operator (7) of the mobile node (5), and forwards the network identifier (51) and request to retrieve the customer data to said mobile network operator (7) of the mobile node (5),--the mobile network operator (7) uses the network identifier to identify the customer 
The Walsh et al US 2013/0273882 A1 is directed toward an authentication server and a method of enabling a user of a communications capable device to make a payment via a mobile operator billing system are described. The authentication server determines a user identifier string for sending to a communications capable device according to a probability of successful entry by a user. The user identifier string is linked to the content item data and the string sent to the communications capable device. The user responds, via a mobile network, by sending a short message service (SMS) based user response. The response is compared to previously transmitted user identifier messages, and billable user identity data appended to the SMS by the mobile network can be used to associate the transaction in process with billable identity data derived from the carrier data to enable a user's mobile phone account to be billed for the purchase. 
The Wentker et al. US 8,156,543 B2 is cited teaching a method involves receiving an alias identifier i.e. phone number, where the alias identifier is associated with an account number for an account of a presenter. An associated trusted party is determined using the alias identifier. A verification request message is sent to the trusted party after determining the associated trusted party, where the request message requests information regarding the participation of trusted party 
Carrott 20070288394 A1 teaches a system and method facilitates purchase transactions over a computer network, including the purchase of electronically storable items. The embodiments herein encrypt “customer information” in an encryption stream and cause the encryption stream to be transferred from the customer to a merchant in the purchase transaction. A verification entity receives the encryption stream which is sent by the merchant for identity verification and payment authorization. Then, the verification entity verifies the identifiers contained in the encryption stream and transfers an identity verification and payment authorization from the verification entity to the merchant. The encryption stream or unique transaction identifier can be added, by the merchant, to a purchased electronic item to create a personalized electronic item.
The above prior art references of record, either alone or in combination, do not describe or suggest all elements of the claimed invention as amended.  In particular, the cited references do not describe or suggest wherein a pair of the  unique identifier of the user and the identifier of an online service is also associated, in the database, with a parameter representative of a security level required to confirm the response authorization on the mobile terminal, a value of the parameter representative of the security level values, being modifiable and chosen from a predetermined and hierarchized list of security level values, wherein the sending further comprises determining the value of the parameter, wherein the value is associated in the database with the unique identifier of the user and the identifier of the given online service and integrating the determined  value 
Regarding claims 3, 5-10, the claims are allowable based at least on their depending from an allowable claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATOUMATA TRAORE whose telephone number is (571)270-1685.  The examiner can normally be reached on 6:30-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Wednesday, March 10, 2021

/FATOUMATA TRAORE/
Primary Examiner, Art Unit 2436